
	

114 HR 5524 IH: Legal Services Corporation Repeal Act of 2016
U.S. House of Representatives
2016-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5524
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2016
			Mr. Salmon introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To repeal the Legal Services Corporation Act.
	
	
 1.Short titleThis Act may be cited as the Legal Services Corporation Repeal Act of 2016. 2.RepealThe Legal Services Corporation Act (42 U.S.C. 2996 et seq.) is repealed.
		
